United States Court of Appeals
                           FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 05-2085
                                   ___________

Nicole Dobbins,                      *
                                     *
            Appellant,               *
                                     *
      v.                             * Appeal from the United States
                                     * District Court for the
Jo Anne B. Barnhart, Commissioner,   * Eastern District of Arkansas.
Social Security Administration,      *
                                     *      [UNPUBLISHED]
            Appellee.                *
                                ___________

                             Submitted: May 26, 2006
                                 Filed: May 31, 2006
                                 ___________

Before RILEY, MAGILL, and GRUENDER, Circuit Judges.
                            ___________

PER CURIAM.

      Nicole Dobbins (Dobbins) appeals the district court’s1 decision upholding the
Commissioner’s denial of her application for disability insurance benefits. Dobbins
argues the administrative law judge (ALJ) erred by relying on the vocational expert’s
(VE) testimony Dobbins could perform the work of a surveillance-system monitor,


      1
       The Honorable George Howard, Jr., United States District Judge for the
Eastern District of Arkansas, adopting the report and recommendation of the
Honorable Henry L. Jones, Jr., United States Magistrate Judge for the Eastern District
of Arkansas.
even though Dobbins can sit for only three to four hours per eight-hour work day.
Dobbins argues the VE testified that surveillance-system monitor is an unskilled
sedentary job, classified as involving six hours of sitting in an eight-hour day, and
conceded on cross-examination an individual who cannot sit for six hours in an eight-
hour day is not capable of performing sedentary work under the definitions in the
Dictionary of Occupational Titles (DOT).2 Thus Dobbins concludes, because the VE
did not adequately explain the discrepancy, the DOT controls and establishes she is
disabled.

       We affirm the Commissioner’s final decision if it is supported by substantial
evidence on the record as a whole. Substantial evidence is less than a preponderance
but enough that a reasonable mind might accept as adequate to support the ALJ’s
conclusions, taking into consideration evidence that detracts from as well as supports
those conclusions. See Cunningham v. Apfel, 222 F.3d 496, 500 (8th Cir. 2000).
When VE testimony conflicts with the DOT, the DOT controls when the DOT
classifications are not rebutted. See Porch v. Chater, 115 F.3d 567, 572 (8th Cir.
1997). The DOT classifications may be rebutted with VE testimony which
demonstrates specific jobs “‘whether classified as light or sedentary, may be ones that
a claimant can perform.’” See Young v. Apfel, 221 F.3d 1065, 1070 (8th Cir. 2000)
(quoting Montgomery v. Chater, 69 F.3d 273, 276 (8th Cir. 1995)).

      In this case, the VE explained, although the DOT indicated a claimant
performing a surveillance-system monitor job would be required to sit six hours, not
all employers would require such sitting abilities and from an employer’s standpoint,
a person would not have to sit for six hours out of an eight-hour workday to perform
the work of a surveillance-system monitor. The VE based these findings on his
consultation with an alarm company that gave him “estimated numbers on

      2
       According to the DOT, a surveillance-system monitor is a sedentary job that
involves sitting most of the time. See U.S. Dep’t of Labor, DOT § 379.367-010 (4th
ed. 1991).

                                         -2-
surveillance system monitors” along with their job duties. Therefore, we hold the
VE’s testimony adequately rebutted the DOT’s classification. See Wheeler v. Apfel,
224 F.3d 891, 896-97 (8th Cir. 2000) (rejecting claimant’s challenge to ALJ’s reliance
on VE’s testimony--i.e., DOT descriptions for jobs VE identified allegedly were
inconsistent with ALJ’s residual functional capacity findings--as VE responded to
hypothetical that included all of claimant’s restrictions; DOT definitions are merely
generic job descriptions that approximate maximum requirements for each position;
and DOT cautions descriptions may not coincide in every respect with content of jobs
as performed in specific establishments or localities).

      We conclude the Commissioner’s final decision is supported by substantial
evidence on the record as a whole, and the judgment is affirmed.
                       _____________________________




                                         -3-